Citation Nr: 1243915	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with L4-S1 degenerative disc disease, L4-L5 and L5-S1 small central disk herniation, and L5-S1 degenerative foraminal stenosis of the lumbar spine (hereinafter "low back disability").

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to July 1995.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on October 28, 2009, in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  Following the hearing, in October 2012, the Veteran submitted additional evidence and statements to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2012).

These issues on appeal were previously before the Board in April 2011, at which time the claims were remanded to the RO for additional development.  In a September 2012 supplemental statement of the case, the RO continued the decision previously entered.  The case has now been returned to the Board for appellate review.

In an April 2011 decision, the Board denied a claim for service connection for left lower extremity radiculopathy, to include as secondary to service-connected low back disability.  Thereafter, in a July 2011 statement, the Veteran requested a reconsideration of the denial of his left leg radiculopathy claim in light of additional evidence he submitted to the Agency of Original Jurisdiction.  It is unclear whether this request referred to the February 2008 RO rating decision here on appeal or whether it referred to the April 2011 Board decision denying the left leg claim.  While a motion for reconsideration of a Board decision may be filed at any time, VA regulations provide instructions for filing such a motion, including the specific address to which such motions "must" be mailed.  See 38 C.F.R. § 20.1001(b) (2012).  As the Veteran's request for a reconsideration was sent to the Appeals Management Center, and not to the Board at the specified address, it is not in compliance with governing regulations, and is not deemed a valid motion for reconsideration of any prior Board decision.  Should the appellant still wish to file such a motion, he may do so by following the procedure set out under 38 C.F.R. § 20.1001.  

At this juncture, the Board interprets the July 2011 statement as a claim to reopen the previously denied service connection claim for left leg radiculopathy.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated this issue, and therefore, the Board does not have jurisdiction over the claim.  Thus, the issue is referred to the AOJ for appropriate action.  

The issue of service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During the entire pendency of the appeal, the Veteran's service-connected low back disability has been manifested by forward flexion to no less than 65 degrees; combined range of motion of the thoracolumbar spine greater than 150 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.

3.  During the entire pendency of the appeal, the Veteran's service-connected right lower extremity radiculopathy has more closely approximated moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a 20 percent rating for right lower extremity radiculopathy, as a neurological impairment associated with the service-connected low back disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.69, 4.123, 4.124a, Diagnostic Code 8520 (2012).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2007 and May 2008 of the information required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The July 2007 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disabilities.  Although the May 2008 notice letter was provided after the initial adjudication of his claim, the Veteran's claim was readjudicated  with the most recent occurring in the September 2012 supplemental statement of the case.  Nothing more is required.  

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to his claims.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the most recent August 2012 VA examination.  

The Board acknowledges the arguments made by the Veteran that the May 2011 and August 2012 VA examinations are inadequate with which to decide the low back claim.  First, the Veteran finds fault with the May 2011 examination because he felt that the examiner did not review the claims file.  The Board points out, however, that the VA examiner subsequently reviewed the claims file and indicated such in a June 2011 addendum report wherein no changes were made to the previous examination findings.  Moreover, as reflected in the May 2011 and June 2011 VA examination and addendum reports, the Veteran accurately recounted his medical history during these examinations and the examiner reviewed the Veteran's available medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aires v. Peake, 22 Vet. App. 97 (2008) (same).  The examiner interviewed the Veteran regarding his relevant symptomatology and performed a pertinent physical assessment including review of or undertaking diagnostic testing as needed.  All questions necessary to render the determination made herein thus were answered.  The May 2011 examination accordingly is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

As a second argument, the Veteran and his wife assert that the examiner who performed the May 2011 and August 2012 VA examinations did not use any tools to measure his lumbar spine range of motion.  Thus, the Veteran challenges the accuracy of the findings reported in these examination reports.  However, in reviewing the examination reports, the Board finds nothing to indicate that the examinations were cursory or performed in an inappropriate manner.  The examination reports described the manifestations of the Veteran's service-connected disability and the reports provided the medical information needed to address the rating criteria relevant to this case.  Therefore, the Board finds that the VA examinations are adequate.

As the third and final argument, the Veteran claims that the VA examiner did not allow him the opportunity to fully explain his symptomatology during the May 2011 and August 2012 examinations, and thus these examinations are inadequate.  Having reviewed the 2011 and 2012 examination reports in full, however, the Board finds no inadequacies or any basis for the scheduling of a new examination.  The 2011 and 2012 examinations were based upon consideration of the Veteran's reported medical history and symptomatology as well as findings made on physical examination.  The reports describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 123 (2007).  Moreover, the examiner reviewed the claims file in conjunction with the examinations, to include a review of the Veteran's numerous statements describing the nature and severity of his disability.  In this regard, the 2011 and 2012 examination reports reflect that the Veteran was given an opportunity to identify symptoms associated with his low back disability and any functional impairments, and the disability was clinically assessed.  Moreover, although he challenges the findings of these examinations, the Veteran has not provided any competent and objective medical evidence that differs from the 2011 and 2012 examination findings, nor has he actually requested that a new examination be conducted or indicated that his condition has increased in severity since being last evaluated.  As the VA examinations are is not inadequate, and evidence of record contains sufficient competent medical evidence to decide the claim, another VA examination is not warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the Board in October 2009.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2009 hearing, the Veterans Law Judge enumerated the issues on appeal.  Information was also solicited regarding the severity of the Veteran's low back disability.  During the hearing, the Veteran essentially testified that his low back symptomatology had increased in severity.  The Veteran was subsequently seen for VA examinations.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from the development explained herein, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

As noted above, the case was previously before the Board in April 2011.  The Board remanded the case so that the Veteran could be afforded a VA examination to determine the current severity of low back disability.  He was provided VA examinations in May 2011 and August 2012.  As explained above, the VA examinations and opinions are adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. §§ 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Low Back Disability

The Veteran contends that his low back disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  By way of brief history, the RO granted service connection for the low back disability in a January 1996 rating decision, and assigned a 10 percent disability effective from July 2, 1995.  Thereafter, the Veteran filed a claim for an increased rating in June 2007, which is the claim currently on appeal.  Throughout the appeal, the low back disability has been rated under Diagnostic Code 5237.  See 38. C.F.R. § 4.71a, Diagnostic Code 5237.  Notably, service connection has been granted for right leg radiculopathy, as a neurological manifestation associated with the service-connected low back disability.  

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 is used for the evaluation of a lumbosacral strain.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Another Diagnostic Code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Also applicable in this case, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran is already assigned a 10 percent disability evaluation for his service-connected low back disability and the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45(f).

VA medical records dated during the pendency of the appeal document the Veteran's reports of low back pain and numbness in his lower extremities.  An April 2007 record includes his report of constant pain, occasional spasms in his back with bending and twisting, increased aching and stiffness across the back, and occasional shooting pains down his legs.  An associated physical examination revealed forward flexion to 75 degrees, negative bilateral straight leg raises, and normal bilateral deep tendon reflexes, and strength.  An April 2007 X-ray examination showed subtle disc deterioration at L5-S1.  A May 2007 magnetic resonance imaging study (MRI) of the spine revealed small central disc herniation and bilateral foraminal stenosis at L5-S1 and a very small right-sided disc herniation at L4-L5.  An August 2007 examination revealed findings consistent with lumbar spine degenerative disc disease with associated radiculopathy.

An April 2007 private treatment record further documents the Veteran's report of a flare up of his back pain and his report of pain going down to his legs.  The physical examination revealed minimal tenderness to palpation but no tenderness in the sacroiliac region.  Straight leg raising was fine, and he was neurovascularly intact.

A June 2007 VA neurology consultation record shows the Veteran's report of constant back pain that worsened with activity, particularly walking on uneven surfaces, and intermittent numbness in his right calf.  The clinical examination revealed a normal gait, the ability to walk on his toes and heels, normal sensation and discrimination in the lower extremities, decreased sensation to light touch in the right calf, reflexes of 3/4 for the lower extremities, and strength of 4/5 on the right.  The Veteran was later assessed as having back pain with symptoms consistent with right L5-S1 radiculopathy. 

An August 2007 VA spine examination report includes the Veteran's report of constant low back pain located in the left paralumbar region.  He stated that his pain was aggravated by activities such as twisting, standing up from a chair, lifting, bending, or any type of prolonged walking, running, standing, jumping, or driving.  The Veteran stated that he could usually sit for several hours, but that, occasionally, he could only tolerate sitting for twenty to thirty minutes before he had to stand or change positions.  He also stated that his job required him to be on his feet from eight to thirteen hours and reported having increased back pain as his work day progressed.  The Veteran did not routinely use any assistive devices, but occasionally used  a back brace when he performed heavy lifting.  His activities of daily living were not affected by his low back disability, with the exception of pain with forward bending when dressing.  The Veteran no longer participated in sports, such as basketball, running, and swimming, or performed sit-ups because these activities aggravated his low back condition.  Flare ups of his symptomatology occurred frequently, were brief, and were precipitated by the aggravating activities.  The Veteran reported experiencing numbness in his right calf for approximately two months, but denied experiencing any shooting, radicular-types pains since February.  The Veteran denied missing any days from work during the previous year due to his low back condition.  

The physical examination revealed that he walked with a well-balanced and symmetric gait pattern.  The Veteran did not have any midline or paraspinal tenderness to palpation of the spine.  Forward flexion was to 80 degrees, and extension was to 30 degrees, with pain in the low back at 30 degrees.  Left and right lateral bending was to 30 degrees with pain at 30 degrees for each direction, and left and right lateral rotation was to 30 degrees without pain.  The Veteran experienced pain with repetitive testing, but maintained his range of motion as just described.  There were no symptoms of fatigue, weakness, lack of endurance, or incoordination with repetitive testing.  The examination of the extremities revealed asymmetric sensations to soft touch in the right lower extremity, with slight decreased sensation to soft touch over the calf.  The Veteran demonstrated normal motor tone and strength in the lower extremities, and his reflexes were 2+.  Straight leg raises and Babinski sign were negative, and there were no Waddell findings or clonus found on examination.  The examiner noted a review of the May 2007 VA MRI study of the spine.  Based on the clinical findings, the examiner provided a diagnosis of lumbar spine degenerative disc disease with associated radiculopathy and identified the Veteran's main symptoms as axial back pain and numbness in the right leg in a L5-S1 distribution.

Additional VA treatment records dated from 2007 to 2009 document the Veteran's reported symptomatology, to include low back pain, radiating pain in his right leg and toe, and sensitivity in his right great toe.  

An August 2007 medical report shows that the Veteran underwent a private assessment in order to obtain a second opinion regarding his back treatment.  The private physician noted that a MRI showed small disc herniation at L5-S1 level of the Veteran's spine.  The physician also relayed that the Veteran had some sensory loss into the his right calf and that this now occurred in his left leg.  Although the neurological assessment was normal for all other extremities, the physician noted that there may have been a small amount of weakness to the dorsiflexors of the left foot.  The physician provided a diagnosis of herniated disc at L5-S1 centrally and recommended continued aggressive conservative therapy.  

Following his report of lower extremity symptoms, the Veteran underwent a VA nerve conduction study in December 2007, which did not show evidence of right lumbosacral radiculopathy.  

The claims file includes a March 2008 report completed by the Veteran's private physician in which the Veteran was noted to be doing fairly well as long as he did not perform heavy active labor, bending, or twisting.

A November 2009 private examination report shows the Veteran's report of progressively worse back pain that radiated down his legs.  His symptoms were aggravated by activities, but he did not have any bowel or bladder complaints.  The physician examination was negative for tenderness or spasms of the back.  The Veteran had difficulty squatting and touching his toes.  Although there was moderate limitation of his range of motion, there was no pain on range of motion of the hips.  Straight leg raises were negative bilaterally; sensation was intact; and deep tendon reflexes were 2+ and symmetric.  There no focal deficits in the neurologic examination.  

During a May 2011 VA spine examination, the Veteran reported that his symptoms were "pretty much" the same since his last VA examination in 2007.  He had continued pain in the lower back area that radiated towards the right side, right hip, and right leg.  There were no other associated features reported.  The Veteran stated that his recreational activities were limited and that his symptoms occurred more frequently.  His pain was constant and was aggravated by twisting, bending, and prolonged sitting and standing.  The Veteran reported having frequent flare ups several times a day, but denied having missed any days from his last job because of his low back pain.  He occasionally used a back brace, could walk a mile, and could manage his daily activities.  He reportedly quit his last job in August 2010 because it was hard for him to go up and down to his office on the second floor.  The Veteran denied any incapacitating episodes of back pain during the previous twelve months.

The physical examination revealed slight tenderness at L5 to deep palpation with no abnormalities noted on inspection.  Forward flexion was to "70 degrees of extension;" lateral flexion was to 20 degrees; and lateral rotation was to 20 degrees.  There were no signs or symptoms of active pain for any of these motions, and the Veteran was able to perform repetitive motion of the spine without worsening pain, fatigability, lack of endurance, or incoordination.  The examiner commented that the Veteran did not want to do anything beyond this because it may have brought on back pain.  Straight leg raises were negatively bilaterally; deep tendon reflexes were 2+; and motor strength of the bilateral lower extremities was 5/5.  Sensation to fine touch was decreased in the L5 distribution.  The Veteran was able to walk on his toes and heels.  A May 2011 X-ray examination of the spine revealed severe disc deterioration with dorsal spur at L5-S1.  The examiner provided a diagnosis of lumbar spine L4-L5 degenerative disc disease with small disc herniation without impingement and right lower extremity radiculopathy.

The Veteran underwent an additional private examination in June 2011, during which he reported pain down his left leg and difficulty sleeping due to his back pain.  The physical examination revealed some palpable back spasm with extension and side bending to the left and right.  The Veteran was able to heel and toe walk without difficulty and his straight leg raises were negative at 90 degrees.  The physician recommended that the Veteran get up and get active in order to maintain the muscle strength in his back.

In July 2012, the Veteran underwent a VA peripheral nerves examination to assess the severity of his service-connected right lower extremity radiculopathy.  He reported having moderate pain, paresthesias, and numbness in his right lower extremity.  The physical examination revealed normal muscle strength in the right knee and ankle, without evidence of atrophy.  The reflex and sensory examinations were both normal.  There was no evidence of trophic changes in the right leg.  The Veteran walked with a normal gait and without the use of any assistive devices.  Associated electromyography study (EMG) and nerve conduction studies were normal for the right lower extremity.  The examiner did not identify any nerve involvement for the right lower extremity and indicated that the right sciatic nerve was normal.  The examiner did not identify any functional impairment resulting in no remaining effective function for the right lower extremity.  Although the examiner noted that there was currently no evidence of right lower extremity radiculopathy seen on EMG and nerve conduction studies completed in December 2007 and July 2012, the examiner continued the diagnosis of right radiculopathy due to degenerative changes in the lumbar spine causing nerve involvement.
   
The Veteran underwent a third VA spine examination in August 2012 to assess the severity of his low back disability.  He continued to have low back pain, worsening symptoms with prolonged walking, standing, or bending, and radiating pain to his bilateral lower extremities.  The Veteran experienced flare ups and reported having severe pain approximately once a month after undue physical activity.  Range of motion testing of the spine revealed flexion to 70 degrees, with pain beginning at 70 degrees; extension to 20 degrees, with pain beginning at 20 degrees; left and right lateral flexion both to 20 degrees, with pain beginning at 20 degrees; left and right lateral rotation both to 25 degrees, with pain beginning at 25 degrees.  The Veteran demonstrated flexion to 65 degrees following repetitive testing, without any other change in his previously reported range of motion.  The Veteran had function loss and/or impairment following repetitive use of the thoracolumbar spine, and the contributing factors were identified as pain on movement, instability of station, and interference with sitting, standing, or weight bearing.  

Localized tenderness was noted with palpation of the lower lumbar spine, with no evidence of guarding or muscle spasm.  Muscle strength, sensation, and reflexes were normal for the bilateral lower extremities, and straight leg raising was negative, bilaterally.  The examiner noted involvement of the sciatic nerve, bilaterally.  The examiner indicated that the Veteran had radicular pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity, all of which were characterized as moderate in severity.  No other neurologic abnormalities related to the back were found, and intervertebral disc syndrome was not diagnosed.  The radiologic examination revealed no significant change in the spine.  The Veteran was employed and the examiner determined that his low back disability did not impact his ability to work.  

The Veteran and his wife described his low back symptomatology in numerous statements and testimony and corrected what the Veteran felt to be omissions and inaccuracies in the May 2011 VA examination report.  He clarified that he had not had any unexcused absences from work, but had used vacation and sick leave due to his back.  He also described experiencing back pain while performing the physical demands of his job (bending, twisting, and lifting) and after an episode during which he bent over but was unable to stand back up.  The Veteran stated that his low back disability required that he work less labor intensive jobs that offer less pay and prevented him from participating in recreational activities.  He indicated that although he was able to perform his activities of daily living, constantly wore a back brace, and experienced some limitations due to his back pain that at times required assistance from his wife.  

The Veteran and his wife also challenged the accuracy of the range of motion testing reported during the May 2011 and August 2012 VA examinations, as they stated that the examiner did not use any tools to measure his range of motion.  According to the Veteran, his wife used a protractor to measure his forward flexion, which showed that he was able to bend forward to 50 degrees.  He indicated that this was an accurate measurement of his range of motion.

In her statements, the Veteran's wife described her observations of the Veteran's back pain and reported that he was no longer participated in sports or limited his physical activities due to his back pain.  She also described an episode during which the Veteran was unable to move freely due to his back pain and stated that she had to help him get up from the bed after lying down.  

In October 2012, the Veteran provided additional private treatment records further documenting his reported low back symptomatology.  

Based on the foregoing, a rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability.  The above evidence does not show that the Veteran's thoracolumbar spine flexion is restricted to 60 degrees or less, his combined thoracolumbar range of motion is no  greater than 120 degrees, or that he experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  None of the evidence of record reports a range of motion indicative of a 20 percent disability rating, as he has demonstrated flexion to at least 65 degrees, to include pain.  The objective medical evidence shows that his combined range of motion totaled at least 150 degrees throughout the appeal.  Moreover, none of the medical evidence of record shows scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of low back pain, flare-ups occurring daily, limited mobility, and decreased ability to perform daily activities.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the August 2007 and August 2012 VA examination reports include the Veteran's reports of pain with range of motion testing and reveal functional loss following repetitive testing due to pain, instability, and interference with sitting, standing, or weight bearing.  However, even accounting for any limitations of his lumbar spine range of motion due to these factors, the Veteran's range of motion still exceeds that which is required for a 20 percent disability rating.  The Board finds that the currently assigned 10 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, there is no objective evidence showing that the Veteran experienced any incapacitating episodes as defined by the Rating Schedule.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  As noted above, the issue of a left leg neurological disorder is referred to the RO for appropriate action.  There is no indicating that separate ratings are warranted for any additional neurologic impairments that have not already been identified.

Service connection has been granted for right lower extremity radiculopathy associated with the Veteran's service-connected low back disability.  Currently, a 10 percent evaluation is assigned for his radiculopathy under Diagnostic Code 8520.  Under this diagnostic code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  The term "incomplete paralysis," involved with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The evidence over the course of this appeal has consistently reflected that the Veteran experiences radiculopathy of the right lower extremity associated with his low back disability.  As reflected in the July 2012 and August 2012 VA examinations, the VA examiner acknowledged the presence of sciatic radiculopathy of the right lower extremity, which was characterized as moderate in severity based on the clinical examination findings.  As is noted above, VA regulations at 38 C.F.R. § 4.124a provide that when the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Given the findings of the VA examinations, the Board finds that an increased, 20 percent rating is warranted for this disability.  However, there is no evidence that the sciatic radiculopathy causes any impairment of the lower extremity characterized by any actual paralysis; it is wholly sensory as evidenced by the pain, numbness, paresthesias, etc.  There is no evidence of loss or weakening of muscle movement, atrophy, dangling foot, etc.  Under the circumstances of this case VA regulations preclude the assignment of a rating in excess of 20 percent for the right lower extremity.  Therefore, the Board finds that the Veteran's right leg radiculopathy is appropriately rated as if moderate in degree and assigns a 20 percent disability rating for moderate incomplete paralysis of the right lower extremity.

Throughout the appeal, the Veteran and his wife has asserted that he experiences pain and physical limitations due to his service-connected low back disability.  The Veteran and his wife are competent to report his symptoms because this requires only personal knowledge as it comes to the both of them through their senses.  The statements describing the Veteran his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, while the Veteran and his wife are competent to report his symptoms, the Board finds the medical evidence of record to be afforded greater probative weight because whether his low back disability falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.  

Additionally, there is no evidence of record showing that the Veteran and his wife have the requisite training and knowledge to perform a clinical assessment to determine the severity of his orthopedic disability.  The Board acknowledges their report that his wife used a protractor to measure the forward flexion of the Veteran's spine.  However, VA regulation states that the use of a goniometer in the measurement of limitation of motion is indispensable.  38 C.F.R. § 4.46.  There is no indication from the May 2011 and August 2012 VA examination reports that a goniometer was not used during these assessments.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  As determined above, these examination reports are adequate with which to decide the Veteran's claim.  Thus, the Veteran and his wife allegations in this instance are not afforded greater probative weight than the objective medical evidence provided by competent medical professionals.  The Board also finds that a staged rating is not appropriate in the instant case.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's low back disability is adequate, despite the Veteran's disagreement with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran reported during the most recent August 2012 VA examination that he is employed and indicated most recently in an October 2012 statement that he was not seeking unemployability benefits at this time.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
  

ORDER

Entitlement to a disability rating in excess of 10 percent for a low back disability is denied.

A 20 percent disability rating, but no higher, is granted for radiculopathy of the right lower extremity, subject to the laws and regulations governing monetary awards.



REMAND

Reason for Remand:  Stegall violation 

Regarding the remaining claim, the Board remanded the service connection claim for a sleep disorder in April 2011 so that the Veteran could be afforded a VA examination.  Specifically, the Board requested an opinion from a VA examiner regarding whether it is at least as likely as not that any existing sleep disorder is related to the Veteran's military service.  The Board also requested an opinion regarding whether the claimed sleep disorder is caused or aggravated by the service-connected low back disability.

The Veteran was initially afforded a VA examination for this claim in May 2011, at which time the VA examiner reported an inability to provide an opinion in this case without resorting to mere speculation.  He underwent a second VA examination, performed by the same VA examiner, in August 2012.  Following the clinical examination, the examiner rendered a diagnosis of insomnia and opined that it was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner stated that no causative association exists between insomnia and lumbosacral spine degenerative disc disease in the review of the medical literature.  However, the examiner did not provide opinions as to whether the Veteran's insomnia is etiologically related to the Veteran's military service or whether the disorder is aggravated by his service-connected low back disability.  

The United States Court of Appeals for Veterans Claims ("Court") has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not provide opinions as to whether the Veteran's insomnia is related to his active duty or is aggravated by his service-connected low back disability, in order to comply with the April 2011 remand directive, the claim must be remanded for additional medical opinions.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records identified by the Veteran as relevant to the claim being remanded.

2.  If possible, return the claims file to the examiner who performed the August 2012 sleep apnea examination and ask the clinician to provide an opinion as to whether it is at least as likely as not that any existing sleep disorder is aggravated by his service-connected low back disability.  If the opinion is negative, the examiner must then opine whether it is at least as likely as not that the Veteran's existing sleep disorder is causally or etiologically related to his military service.  In providing the requested opinions, the examiner must consider and discuss any reports of a continuity of symptomatology since service and any relevant symptoms or diagnoses documented in the service treatment records.  

If it is not possible to return the claims file to the examiner who provided the August 2012 sleep apnea examination, please request another opinion from a VA examiner to determine the nature and etiology of the claimed sleep disorder.  The VA examiner should indicate whether it is at least as likely as not (at least a 50 percent likelihood or higher) that any existing sleep disorder is causally related to or aggravated by the service-connected low back disability.  If the opinion is negative, the examiner should also indicate whether it is at least as likely as not that any existing sleep disorder is causally or etiologically related to the Veteran's active duty.

In rendering the opinions please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must reconcile any conflicting evidence or opinions with respect to the above.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


